Order entered October 3, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00233-CV

            BAYLOR UNIVERSITY MEDICAL CENTER, ET AL., Appellants

                                               V.

                             FRITZ ASCHE, ET AL., Appellees

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-15-00010-2

                                           ORDER
       We GRANT appellants’ September 29, 2016 unopposed motion for extension of time to

file a reply brief and extend the time to November 9, 2016.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE